                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOSE ANTONIO SANTIAGO,

                         Petitioner,
                                                             CIVIL ACTION
       v.                                                    NO. 18-4736

MICHAEL OVERMYER, et al.,

                         Respondents.


                                          ORDER

      AND NOW, this 24th day of January, 2019, upon consideration of Petitioner’s

unopposed Motion to Stay his pro se Petition for Writ of Habeas Corpus (ECF No. 3),

Respondents’ unopposed Motion to Stay (ECF No. 8) and Magistrate Judge Rueter’s

Report and Recommendation that the Petition be placed in abeyance until related state

court proceedings are resolved (ECF No. 9), it is hereby ORDERED that:

      1. Magistrate Judge Rueter’s Report and Recommendation is APPROVED and

            ADOPTED;

      2. The parties’ Motions to Stay are GRANTED; and

      3. The Clerk of Court shall place this matter on the Civil Suspense Docket

            pending final resolution of Petitioner’s pro se appeal filed in Pennsylvania

            Superior Court on October 23, 2018. The parties shall monitor the state

            court proceedings and notify the court when the proceedings have concluded.

                                                  BY THE COURT:



                                                  /s/ Gerald J. Pappert
                                                  GERALD J. PAPPERT, J.
